UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7608


SETH MURDOCK,

                      Petitioner – Appellant,

          v.

TERRY O’BRIEN, Warden - USP Hazelton,

                      Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:13-cv-00044-JPB-DJJ)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Seth Murdock, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Seth Murdock, a former federal prisoner, appeals the

district          court’s        order     adopting        the     magistrate       judge’s

recommendation to deny relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2013) petition.                  In assessing this appeal, * we have

an obligation to consider our appellate jurisdiction where its

existence is reasonably in doubt.                     See Dickens v. Aetna Life

Ins.       Co.,    677 F.3d 228,     229-30   (4th    Cir.    2012)      (citing    Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 278

(1977)).          Murdock’s petition and related motions for injunctive

relief sought his transfer to a Residential Reentry Center to

serve the final months of his sentence of imprisonment.                                  They

also made certain requests regarding the location and duration

of    Murdock’s       prerelease         placement,   as     well   as    the    Bureau    of

Prison’s method of determining that placement.                           Because Murdock

was    released          from    federal    custody   subsequent         to    filing    this

appeal, however, we conclude the appeal is moot.                              See Townes v.

Jarvis, 577 F.3d 543, 546 (4th Cir. 2009) (“A case is moot when

the issues presented are no longer ‘live’ or the parties lack a

legally cognizable interest in the outcome.” (internal quotation

       *
        While the district court denied a certificate of
appealability, we conclude that no certificate of appealability
is necessary to entertain this appeal, given Murdock’s status as
a former federal—not state—prisoner. See 28 U.S.C. § 2253(c)(1)
(2006).



                                               2
marks and alteration omitted)).             Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.      We   deny    as   moot   Murdock’s     motion   for   summary

disposition.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and    argument     would   not   aid   the   decisional

process.


                                                                       DISMISSED




                                       3